Citation Nr: 1454213	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral pes planus.  The Veteran filed a timely Substantive Appeal (VA Form 9) in June 2012, and did not request a hearing before the Board.  

In January 2012 and June 2013, the RO issued Statements of the Case (SOCs) to the Veteran addressing his appeals regarding entitlement to service connection for diabetes mellitus, left sciatic neuropathy with left ankle sensory and motor abnormalities, and disabilities of the right ankle, bilateral knees, and back.  The Veteran did not file a substantive appeal in response to the SOCs for the foregoing claims.  The issues were not certified to the Board and the Veteran has not indicated that he wishes to pursue the claims.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal of these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the claims for service connection for diabetes, neuropathy, the right ankle, bilateral knees, and back are not currently before the Board.

In November 2013, the Veteran's appeal was certified to the Board.  In January 2014, the Board remanded the Veteran's claim to obtain a VA examination regarding whether the Veteran's pre-existing bilateral pes planus was aggravated during active duty.  After obtaining the requested examination, the RO continued the previous denial of the claim for service connection of pes planus in a May 2014 Supplemental Statement of the Case.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings. 

In a December 2013 correspondence, the Veteran's representative stated his intention to withdraw his services.  However, this withdrawal is not effective as it does not comply with the requirements of 38 C.F.R. § 20.608(b) (2014).  On October 2, 2014, the Board sent a letter to the representative informing him of the requirements for a motion to withdraw.  The Veteran was copied on the letter.  There has been no response to this letter; therefore, as stated in the Board's letter, the Board will treat the agent as still representing the Veteran as stated on the title page of this decision.  

In addition to the paper claims file, there is a separate electronic (Virtual VA) record associated with this claim.  Virtual VA shows that on November 25, 2014, the Veteran filed an application for disability benefits at the RO seeking service connection for several disabilities, including pes planus.  The application was accompanied by VA Form 21-22 executed in favor of Veterans Service Organization, Disabled American Veterans.  First, the RO has no jurisdiction over the pes planus issue as this issue is in appellate status.  Second, to the extent the filing may be construed as a request for change in representation, the request is denied.  The Veteran was notified that his case was certified to the Board and that he had a time limit within which to perform certain actions, including changing a representative.  The letter is not dated but was clearly sent prior to the Board's June 4, 2014 letter to the Veteran notifying him that his appeal had been received by the Board.  Ninety days has since passed since June 4, 2014.  Thus, any request for a change in representation may only be granted upon the showing of good cause for the delay.  38 C.F.R. § 20.1304(b) (2014).  Disposition of the instant appeal was already delayed in connection with the Board's efforts to resolve the procedural matter noted above.  Any change of representation could have timely occurred in response to the October 2, 2014 letter but did not.  The Board finds that good cause is not shown and the Board will proceed with appellate review. 


FINDING OF FACT

The Veteran's preexisting bilateral pes planus, which was noted at service entrance, clearly and unmistakably did not undergo a permanent worsening beyond normal progression during the Veteran's active service.

CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the present case, in a January 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The January 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, private treatment records, the Veteran's statements, and the statements of his representative.  A September 2012 letter from the Veteran's employer also is associated with the claims file.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in June 2010.  In January 2014, the Board found the opinion the examiner provided was inadequate.  Accordingly, the Board remanded the claim for a new VA examination and opinion.  Pursuant to the Board's remand instructions, the Veteran was provided a new VA examination and opinion in April 2014.  The Board finds the April 2014 examination and opinion to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, conducted clinical evaluations, and provided an adequate rationale for her findings in the report.  As such, the Board finds compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Entitlement to Service Connection 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Law and Regulations Pertaining to Service Connection Generally

The Veteran is seeking service connection of bilateral pes planus.  He contends that his preexisting pes planus was aggravated as a result of active duty service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a)  (2014).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

B.  Background

On enlistment examination in August 1978, the Veteran was noted to have pes planus.  In July 1980, the Veteran complained of pain in his left foot for two weeks.  The Veteran denied known injury to the foot and reported that he noticed the pain after running and prolonged standing.  No swelling, discoloration, or tenderness with palpation was noted.  Range of motion was within normal limits.  In October 1980, the Veteran reported that his right ankle was swollen on and off for two weeks.  He did not recall any injury.  He reported that his boots hurt his feet.  Pronated feet, left greater than right, were noted.  At the March 1981 expiration term of service (ETS) examination, nothing was noted about the Veteran's feet.

Private treatment records from March 1994 to October 2011 show the Veteran periodically sought treatment for foot problems.  With respect to his left foot, the Veteran sought treatment for foot and ankle pain, foot drop, metatarsalgia, posterior tibial tendonitis, osteoarthritis, calluses, calf pain, and a bunion.  With respect to his right foot, the Veteran sought treatment for foot and ankle pain, and a bunion.  The Veteran also was treated for gout in the lower extremities.  

The private treatment records attribute the Veteran's left foot problems to left leg sciatic nerve paresis related to a stab wound in about 1991, with resulting tightness of his heel cord.  For example, in a June 2009 record, it was noted that the Veteran has had weakness since the sciatic nerve injury in both dorsiflexion and plantar flexion of the left foot, and numbness and paresthesias in the plantar aspect of the left foot.  The assessment was that the Veteran has left neurogenic changes associated with injury of the sciatic nerve.  The physician found heel cord tightness and weakness of the posterior tibialis tendon resulting in a planovalgus foot deformity with neurogenic foot.  The physician opined that as long as the Veteran continues to have a tight heel cord he will likely have foot pain and persistent difficulties with stability of the foot.    

In June 2009, the Veteran established care with VA.  Left foot pain was noted at that time and the Veteran was referred for an orthopedic consultation.  At the July 2009 VA orthopedic consultation for his left ankle, it was noted that the Veteran has bilateral pes planus and congenital pes planus was added to the Veteran's problem list.  In August 2009, the Veteran reported having left foot pain for five years and the assessment was left foot neuropathy.  During October and November 2009 VA neurology consultations, nerve condition studies were performed and it was determined that the Veteran's left foot pain relates to his sciatic nerve injury.

On VA examination in June 2010 for service connection of his pes planus, the Veteran reported that he has had pes planus since childhood.  He also reported that in 1990 both feet started hurting when he walked greater than 50 yards, but that his feet no longer hurt when he stopped walking.  After examination, the Veteran was diagnosed with congenital bilateral pes planus.  The examiner's opinion was that the Veteran's current bilateral pes planus is not a continuation of symptoms that started in service, or caused by, a result of, aggravated by, or aggravated beyond its natural progression by military service.  Her rationale was that pes planus is a hereditary condition and is not the result of any in service disease process or injury.  She concluded that pes planus would have developed with or without military service.

At the April 2014 VA examination, the Veteran reported a long history of bilateral foot pain due to pes planus, and a history of recurrent bilateral foot swelling and pain with any extended standing.  After examination, it was the examiner's opinion that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Her rationale was that the service treatment records do not demonstrate aggravation of the preexisting pes planus beyond natural progression.   The Veteran was seen twice during active duty for foot pain.  She reasoned that the natural progression of pes planus is to predispose the feet to symptoms of pain and swelling with increased physical activity, such as involved in military physical training (standing in formation, ruck marching, running), due to the abnormal foot mechanics of pes planus.  She opined that intermittent foot pain due to such activities is representative of natural progression.  She determined that the severity of the Veteran's current pes planus is more likely due to excessive weight gain over the years since military service.  She noted the Veteran's current weight at 297 pounds.  She also noted that the Veteran reported a family history of severe pes planus, with his mother having difficulty walking due to the severity of her symptomatic pes planus.   
  
C. Analysis

The initial determination is whether bilateral pes planus was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.; 38 C.F.R. § 3.304(b) (2014).  In this case, the medical evidence shows that pes planus was noted in the Veteran's August 1978 enlistment examination report.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  In explaining the meaning of an increase in disability, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  If any increase in disability of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection, unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  38 C.F.R. § 3.306(b) (2014). 
 
In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must determine whether there has been any measured worsening of the disability during service, and, then, whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting bilateral pes planus increased in severity during active service.  If so, then the presumption of aggravation attaches and may only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  With respect to that question, the Board finds that the most probative evidence of record establishes that the Veteran's preexisting bilateral pes planus underwent no permanent worsening beyond the normal progression during his active service.  

The April 2014 VA examiner noted that the Veteran was seen twice during service for foot pain, but determined that the natural progression of pes planus is to predispose the feet to symptoms of pain and swelling with increased physical activity, such as standing in formation, ruck marching, or running.  She opined that intermittent foot pain due to such activities is representative of natural progression.  She determined that the severity of the Veteran's current pes planus is more likely due to excessive weight gain over the years since military service and heredity.  The April 2014 VA examination report is based upon a thorough review of the claims file, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  Moreover, the examiner provided a sufficient rationale for her opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For these reasons, the opinion by the April 2014 VA examiner that the Veteran's pes planus did not increase in severity during service beyond the natural progression is afforded great probative value. 

Indeed, the Board finds it significant that at the Veteran's March 1981 ETS examination nothing was noted about his feet.  The Board also finds it significant that the Veteran told the June 2010 VA examiner that his feet started hurting again in 1990, about a decade after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  In addition, the first post-service medical evidence of record mentioning pes planus and foot pain is not found until an August 1995 private treatment record.  Neither private nor VA treatment records attribute the Veteran's pes planus to his service.  Thus, the Board finds that the most probative evidence supports the conclusion that the Veteran's pes planus did not increase in severity beyond the normal progression during service.  

None of the Veteran's treating physicians credibly state the Veteran's pes planus was aggravated due to his period of service.  A July 2010 letter from Dr. J.N., a private physician, states that he has treated the Veteran for problems due to an injury to his sciatic nerve that occurred in the 1990s.  He writes that the Veteran "apparently has had a problem of bilateral flat foot deformity" that predates any injury to his sciatic nerve in the 1990s.  He notes that the Veteran has significant flat foot deformity of both feet, which the Veteran dates back to his time while in the military.  The Veteran related to Dr. J.N. that the first time he complained of pain associated with bilateral planovalgus foot deformity was in the service.
  
There is no evidence that Dr. J.N. reviewed the Veteran's claim file, which contains such relevant information as the history of the Veteran's preexisting pes planus as documented in the service treatment records.  It appears that Dr. J.N. based his information solely on the Veteran's reported history.  Crucially, Dr. J.N. did not opine that the Veteran's preexisting pes planus permanently worsened beyond its natural progression during service.  Rather, Dr. J.N. noted that he was "not certain why a problem with painful pes planus would not be service connected, if it developed in the course of the [Veteran's] enlistment within the service."  The April 2014 VA examiner's opinion that the Veteran's pes planus was not permanently aggravated in service beyond its natural progression is based on sound medical principles regarding the nature of pes planus and the Veteran's entire medical and family histories.  Thus, the Board does not find that Dr. J.N.'s July 2010 letter constitutes probative evidence that the Veteran's pes planus permanently worsened beyond its natural progression during service.  Consequently, the Board finds that the April 2014 VA examiner's opinion is dispositive and undebatable of the question of whether the Veteran's pes planus was permanently worsened beyond its natural progression in service.                   

The Board notes that the April 2014 VA examiner's conclusions are consistent with the opinions of the Veteran's private treating physician, Dr. P.B.  A June 2011 record shows Dr. P.B. explained to the Veteran that there is no way the Veteran can associate his current foot condition with being in the military 30 years ago.    

The only opinion supporting the Veteran's claim consists of his own statements.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, foot pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current pes planus is a matter that requires medical expertise to determine as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current bilateral pes planus is not competent medical evidence with respect to the specific facts presented here.  The Board finds the opinion by the April 2014 VA examiner (which was accompanied by a detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his bilateral pes planus.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the most probative evidence indicates that the Veteran's bilateral pes planus was noted on his entrance examination, and clearly and unmistakably did not undergo a permanent worsening beyond normal progression during his active service.  Accordingly, service connection for the Veteran's bilateral pes planus is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


